               Case 1:16-cv-07175-AJN Document 38 Filed 10/15/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 THOMAS P. KOESTLER,

                                             Petitioner,         Civ. No. 16-cv-7175-AJN
                           -against-
 MARTIN SHKRELI,                                                 AFFIDAVIT OF SERVICE

                                           Respondent.



STATE OF NEW YORK  )
                   : ss.:
COUNTY OF NEW YORK )

          ANASATASIIA POSNOV A, being duly sworn, deposes and says:

          1.        I am over 18 years of age, reside in New York City and am not a party to this
action.

          2.        On October 14, 2020, I served:

    •     this Court's Order in this case which is dated October 14, 2020,
    •     petitioner's proposed Order to Show Cause filed on October 8, 2020,
    •     µttitioner's Memorandum in Support of Motion to Compel Judgment Enforcement
          Discovery that is dated October 8, 2020, and
    •     the Declaration of Richard LT. Scarola in Support of Motion to Compel Judgment
          Enforcement Discovery with its 17 Exhibits that is dated October 8, 2020,


          To Martin Shkreli:

by Certified Mail, Return Receipt Requested, by depositing those documents, enclosed in a post-
paid wrapper, in an official depository under the exclusive care and custody of the U.S. Postal
Service within New York State addressed:

                         Mr. Martin Shkreli
                         (Inmate I.D. #87850-053)
                         Federal Correctional Institution (FCI) - Allenwood Low
                         P.O. Box 1000
                         White Deer, PA 17887

and by Priority Mail Express by depositing those documents, enclosed in a post-paid wrapper, in
an o1Ticial depository under the exclusive care and custody of the U.S. Postal Service within
           Case 1:16-cv-07175-AJN Document 38 Filed 10/15/20 Page 2 of 2




 New York State add ressed to that same address;

 and

         To Kang Haggerty & Fetbroyt LLC:

 by Certified Mail , Return Receipt Requested, by depositing those documents, enclosed in a post-
 paid wrapper, in an official depository under the exclusive care and custody of the U .S. Postal
 Service within New York State addressed:

                         Kang Haggerty & F etbroyt LLC
                         Attn.: Edward Kang, Esq.
                         123 S. Broad Street
                         Suite 1670
                         Philadelphia, PA 19109

 and by Federal Express courier service for overnight next day delivery service by depositing
 those documents, enclosed in a post-paid wrapper, in an official depository under the exclusive
 care and custody of the Federal Express service addressed to that same address.

         3.      I also enclosed within each of the two aforementioned envelopes sent by the
 certified mail method an envelope self-addressed to Scarola Zubatov Schaffzin PLLC with $5.00
 of pre-paid postage on each envelope.

       4.      I also sent a copy of the papers listed herein as being served by email to Kandis
 Kovalsky at the email address kkovalsky@khflaw.com .




                                                              Anastasiia Posnova

 ~ orn to before me this
lS-_'tth day of October, 2020
   ~t~         (   orJv~~
               Notary Public
                                                   MICHAEL VAHALA
                                             Notary Public, Sta te of New York
                                                 Reg.No.01VA6333035
                                              Qualified in New York County
                                          Comm1ss1on Expires November 16, 2023




                                                 2
